DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. The first art rejection over Kirkpatrick ‘615 was alleged to be a common inventive entity and not different, with the argument that it is not a reference by another inventorship. However, the examiner is not persuaded because the current application has a different inventive entity, meaning there are others or inventors on the current application, not present or part of the inventive entity for the 2012/0045615 document. According to MPEP 2163.04 a prima facie case of evidence for different inventive entities is established even if some inventors are shared to be common so long as there is at least one other different inventor. 
	Regarding Applicant’s argument pertaining to the 112 2nd paragraph rejection of claim 2, it must be noted that both “release” and “elution” pertain to discharge of the drug and without any quantitative measures or features that equate to the two recitations, it is not evident according to the claim what or how they are different.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant contends there is no suggestion or expectation for using the suggested coating treatment process taught by the prior art of Khoury to modify the medical device coated with drug layers of Svrluga, but there is clear reasons to improve the medical device. Svrluga discloses drugs which treat the cells of the body see paragraph 25. Khoury teaches the neutral beam treatment enhances cell attachment or the interface with the surface treated, see paragraphs 19, 34. Thus it would have been an obvious expedient to enhance the surface for cells to attach to the drug layer and have a drug that does not have its effectiveness altered from the treatment.

Terminal Disclaimer
The terminal disclaimer filed on 12/21/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9808344 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: It is not evident where the recitation of “removing ions from the accelerated and focused gas cluster ion beam” is described in the written . 

Claim Objections
Claim 2 is objected to because of the following informalities:  the recitation in line 2 is grammatically incorrect since “layer at least one of” reads improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In lines 2 and 3 of claim 2, the recitations of “release rate of drugs” and “elution rate of drugs” respectively can be considered similar and thus it is not evident or understood what the difference is according to the claim and is confusing as to how the barrier controls release rate differently than it controls elution rate since these are recited as separate features. Additionally at a minimum the claims only required one 
In claim 9, it is not evident what surface is being irradiated because in claim 1, from which this claim depends the element said to be modified was recited as “a drug modified by Neutral Beam irradiation” which was recited in “at least one barrier layer consists of a drug…” to thus create confusion as to what is actually being targeted


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,6-9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kirkpatrick et al. (2012/0045615).
The applied reference has some common inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Kirkpatrick et al. disclose (paragraphs 107,127) using one or more drug coating layers on the surface of a medical device, at least one of the drug coating layers having at least  drug modified by Neutral Beam irradiation (paragraphs 26,37). With respect to claim 6, Kirkpatrick et a!, disclose (paragraph 106) the medical device can be a coronary stent. Regarding claims 7,8 Kirkpatrick et al. disclose (paragraph 61) the barrier layer comprises a modified drug such as those selected from cross-linked drug molecules, a densified drug, a carbonized organized drug material, a polymerized drug or a denaturized drug and the drug can be a bioactive material. Regarding claim 9, Kirkpatrick disclosed (paragraph 29) that the Neutral Beam formed by: forming a gas cluster ion beam; accelerating and focusing the gas cluster ion beam; promoting dissociation of gas clusters in the accelerated and focused gas cluster ion beam; removing ions from the accelerated and focused gas cluster ion beam.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Svrluga et al. (2010/0036482) in view of Khoury et al. (2010/0227523). Svrluga et al. show a medical device 100 (Fig. 4B) using one or more drug coating layers on the surface of the device, at least one of the drug coating layers having at least one barrier layer 402 adapted for controlling a rate of flow* of material across the at least one barrier layer (paragraph 20), and further wherein the at least one barrier layer . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799